

 
 
Exhibit 10.1






AMENDMENT TO OMNIBUS AGREEMENT REGARDING INTERCHANGE LITIGATION JUDGMENT SHARING
AND SETTLEMENT SHARING


With respect to the Omnibus Agreement Regarding Interchange Litigation Judgment
Sharing and Settlement Sharing (“Omnibus Agreement”) dated as of February 7,
2011, and in consideration of the mutual covenants and agreements contained
herein, the undersigned parties agree as of the Amendment Effective Date to
amend the Omnibus Agreement as follows:


1.
Each term defined in the Omnibus Agreement shall have the same meaning when used
herein.



2.
In the event of a Settlement in an Opt-Out Action in which the settling
Signatory or Signatories provide no Settlement consideration other than (a) a
Monetary Portion or (b) modification of rules as required by any of the terms of
Paragraphs 40‑52 or Paragraphs 53-65 of the Definitive Class Settlement
Agreement in MDL 1720 subject, however, to the terms of the Definitive Class
Settlement Agreement and any modifications thereto, that Settlement shall be
treated under the Omnibus Agreement as though it were a Settlement in an
Individual Plaintiff Action, notwithstanding any contrary provision in the
Omnibus Agreement.



3.
For the avoidance of doubt, in the event of a Partial Settlement in an Opt-Out
Action in which the settling Signatory or Signatories provide no Settlement
consideration other than (a) a Monetary Portion or (b) modification of rules as
required by any of the terms of Paragraphs 40‑52 or Paragraphs 53-65 of the
Definitive Class Settlement Agreement in MDL 1720 subject, however, to the terms
of the Definitive Class Settlement Agreement and any modifications thereto, that
Partial Settlement shall be treated under the Omnibus Agreement as though it
were a Partial Settlement in an Individual Plaintiff Action, notwithstanding any
contrary provision in the Omnibus Agreement.



4.
Notwithstanding any contrary provision in the Omnibus Agreement, no Settlement
in an Opt-Out Action shall be subject to settlement sharing under Paragraph 2.a
of the Omnibus Agreement unless both MasterCard and Visa participate in that
Settlement. For the avoidance of doubt, each of the parties hereto that is a
party to the Visa JSA agrees that Paragraph 12 of the Visa JSA shall not apply
to any Settlement in an Opt-Out Action, regardless of whether that Settlement is
subject to settlement sharing under Paragraph 2.a of the Omnibus Agreement.



5.
The following sentence in Paragraph 4 of the Omnibus Agreement: In the event
that any Settling Signatory does not obtain such a Setoff Provision, any such
Settling Signatory will continue to have the Judgment-Sharing Payment
Obligations (if any) set forth in this Omnibus Agreement as to any claims for
which it does not obtain such a Setoff Provision, provided, however, that with
respect to a settlement in an Opt-Out Action, and notwithstanding any contrary
provision in this Paragraph 4, (i) Visa need not obtain any Setoff Provision
beyond that required by the Visa JSA and LSA to satisfy its Judgment-Sharing
Payment Obligation under this Omnibus Agreement, (ii) MasterCard need not obtain
any Setoff Provision beyond that required by the MasterCard SJSA to satisfy its
Judgment-




1

--------------------------------------------------------------------------------



Sharing Payment Obligation under this Omnibus Agreement, and (iii) a Signatory
other than Visa or MasterCard need not obtain any Setoff Provision beyond that
required by the Visa JSA and LSA and the MasterCard SJSA to satisfy its
Judgment-Sharing Payment Obligation under this Omnibus Agreement.


is hereby amended to read as follows:


In the event that any Settling Signatory does not obtain such a Setoff
Provision, any such Settling Signatory will continue to have the
Judgment-Sharing Payment Obligations (if any) set forth in this Omnibus
Agreement as to any claims for which it does not obtain such a Setoff Provision.


6.
In the event (a) that the Definitive Class Settlement Agreement in MDL 1720
(“Class Settlement Agreement”) is terminated pursuant to Paragraphs 96-98
thereof and (b) payments are made pursuant to Paragraph 99(a) of the Class
Settlement Agreement, Visa and MasterCard shall make mutually acceptable
arrangements so that the Visa Defendants (as defined in the Class Settlement
Agreement) shall have received two-thirds and the MasterCard Defendants (as
defined in the Class Settlement Agreement) shall have received one-third of the
total of (i) the sums paid pursuant to Paragraph 99(a) of the Class Settlement
Agreement and (ii) the sums previously paid pursuant to Paragraphs 18-20 of the
Class Settlement Agreement.



7.
To the extent that this Amendment modifies or amends the Visa JSA or the Visa
LSA, each of the parties hereto that is a party to the Visa JSA or the Visa LSA
consents to such modification or amendment of (a) the Visa JSA pursuant to
Paragraphs 17 of the Visa JSA and (b) the Visa LSA pursuant to Section 11(i) of
the Visa LSA.



8.
This Amendment to Omnibus Agreement Regarding Interchange Litigation Judgment
Sharing and Settlement Sharing may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.



9.
This Amendment to Omnibus Agreement Regarding Interchange Litigation Judgment
Sharing and Settlement Sharing shall be effective as of the date on which (a)
all entities listed on the signature pages hereto have executed it and (b) all
entities listed on the signature pages thereto have executed the Amendment to
MasterCard Settlement and Judging Sharing Agreement (the “Amendment Effective
Date”).



10.
Each of the undersigned individuals signs on behalf of, and represents and
warrants that he or she has the authority and authorization to sign on behalf of
and bind, the corporations, banks, companies, or entities identified immediately
above his or her signature, and upon the Amendment Effective Date this
instrument shall be a valid and binding obligation of each such entity.



[SIGNATURE PAGES FOLLOW]



2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned parties have caused the execution of this
Amendment to Omnibus Agreement Regarding Interchange Litigation Judgment Sharing
and Settlement Sharing.




Bank of America, N.A.,
MBNA America (Delaware)
FIA Card Services N.A. (f/k/a Bank of America, N.A. (USA) and MBNA America Bank,
N.A.)
Bank of America Corporation, and
NB Holdings Corporation




By: /s/ Terry Laughlin    
Name: Terry Laughlin
Title: President, Strategic Initiatives
Dated August 20, 2014    




BA Merchant Services LLC (F/k/a National Processing, Inc.),




By: /s/ JoAnn P. Carlton    
Name: JoAnn P. Carlton
Title: EVP
Dated August 19, 2014    




Barclays Bank plc, Barclays Financial Corp., and Barclays Bank Delaware




By: /s/ Clinton W. Walker    
Name: Clinton W. Walker
Title: Managing Director, Barclays Bank Delaware
Dated August 13, 2014    


















(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



3

--------------------------------------------------------------------------------



Capital One Bank, (USA), N.A., Capital One, F.S.B, Capital One, N.A., Capital
One Financial Corporation






By: /s/ Jonathan Campbell    
Name: Jonathan Campbell
Title: Vice President, Sr. Associate General Counsel
Dated August 11, 2014    






Chase Bank USA, N.A.






By: /s/ Gordon A. Smith    
Name: Gordon A. Smith
Title: CEO Consumer/Community Banking
Dated August 7, 2014    






Citibank (South Dakota), N.A., Citibank, N.A., Citicorp, and Citigroup, Inc.






By: /s/ David F. Graham    
Name: David F. Graham
Title: Partner, Sidley Austin LLP, as attorneys on behalf of Citibank (South
Dakota), N.A., Citibank, N.A., Citicorp and Citigroup, Inc.
Dated August 25, 2014    
























(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



4

--------------------------------------------------------------------------------



Fifth Third Bancorp






By: /s/ James R. Hubbard    
Name: James R. Hubbard
Title: Senior Vice President
Dated August 19, 2014    






First National of Nebraska, Inc. and
First National Bank of Omaha






By: /s/ Nicholas W. Baxter    
Name: Nicholas W. Baxter
Title: EVP
Dated August 25, 2014    






HSBC Finance Corporation






By: /s/ Megan S. Webster    
Name: Megan S. Webster
Title: Vice President
Dated August 20, 2014    


























(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



5

--------------------------------------------------------------------------------



HSBC Bank USA, N.A.






By: /s/ Stephen R. Nesbitt    
Name: Stephen R. Nesbitt
Title: Executive Vice President
Dated August 20, 2014    






HSBC North America Holdings Inc.






By: /s/ Patrick J. Burke    
Name: Patrick J. Burke
Title: CEO
Dated August 20, 2014    






HSBC Bank plc






By: /s/ D.M. Charles    
Name: D.M. Charles
Title: Co-General Counsel
Dated August 25, 2014    






HSBC Holdings plc






By: /s/ Shawn J. Chen    
Name: Shawn J. Chen
Title: Global Co-General Counsel, Litigation
Dated August 21, 2014    






(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



6

--------------------------------------------------------------------------------



JPMorgan Chase & Co.






By: /s/ Stephen M. Cutler     
Name: Stephen M. Cutler
Title: General Counsel
Dated August 7, 2014    






JPMorgan Chase Bank, N.A., as acquirer of certain assets and liabilities of
Washington Mutual Bank from the Federal Deposit Insurance Corporation acting as
receiver






By: /s/ Gordon A. Smith    
Name: Gordon A. Smith
Title: CEO Consumer/Community Banking
Dated August 7, 2014    






MasterCard Incorporated,
MasterCard International Incorporated






By: /s/ Timothy Murphy    
Name: Timothy Murphy
Title: General Counsel & Chief Franchise Officer
Dated August 18, 2014    
























(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



7

--------------------------------------------------------------------------------



PNC Bank, National Association, successor by merger to National City Bank and
National City Bank of Kentucky






By: /s/ Joseph C. Guyaux    
Name: Joseph C. Guyaux
Title: Senior Vice Chairman
Dated August 19, 2014    






The PNC Financial Services Group, Inc, successor by merger to National City
Corporation






By: /s/ Joseph C. Guyaux    
Name: Joseph C. Guyaux
Title: Senior Vice Chairman
Dated August 19, 2014    






Suntrust Banks, Inc.






By: /s/ Brian D. Edwards    
Name: Brian D. Edwards
Title: SVP
Dated August 12, 2014    






Texas Independent Bancshares, Inc., Texas First Bank




By: /s/ Charles T. Doyle    
Name: Charles T. Doyle
Title: Chairman of the Board
Dated August 25, 2014    






(Signature page to Amendment to Omnibus Agreement Regarding Interchange
Litigation Judgment Sharing and Settlement Sharing)



8

--------------------------------------------------------------------------------



U.S. Bank, N.A., and U.S. Bancorp






By: /s/ Laura F. Bednarski    
Name: Laura F. Bednarski
Title: SVP
Dated August 19, 2014    






Wells Fargo & Co.
Wells Fargo Bank N.A.






By: /s/ C.V. Beck    
Name: C.V. Beck
Title: Officer – Wells Fargo & Company, SVP Wells Fargo Bank N.A.
Dated August 18, 2014    






Wells Fargo & Co., as successor to Wachovia Corporation






By: /s/ C.V. Beck    
Name: C.V. Beck
Title: Officer – Wells Fargo & Company
Dated August 18, 2014    






Wells Fargo Bank N.A., as successor to Wachovia Bank, N.A.




By: /s/ C.V. Beck    
Name: C.V. Beck
Title: SVP
Dated August 18, 2014    






(Signature page to Amendment to Omnibus Agreement Regarding Interchange
Litigation Judgment Sharing and Settlement Sharing)



9

--------------------------------------------------------------------------------



Visa U.S.A. Inc.






By: /s/ Ellen Richey    
Name: Ellen Richey
Title: EVP, Chief Legal Officer & Chief Enterprise Risk Officer
Dated August 25, 2014    






Visa International Service Association






By: /s/ Ellen Richey    
Name: Ellen Richey
Title: EVP, Chief Legal Officer & Chief Enterprise Risk Officer
Dated August 25, 2014    






Visa Inc.






By: /s/ Ellen Richey    
Name: Ellen Richey
Title: EVP, Chief Legal Officer & Chief Enterprise Risk Officer
Dated August 25, 2014    




























(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



10

--------------------------------------------------------------------------------



WMI Liquidating Trust,
on its own behalf and on behalf of Washington Mutual, Inc.






By: /s/ Charles Edward Smith    
Name: Charles Edward Smith
Title: General Counsel
Dated August 20, 2014    






































































(Signature page to Amendment to Omnibus Agreement
Regarding Interchange Litigation Judgment Sharing and Settlement Sharing)



11